        Case
          Case
             1:20-mi-99999-UNA
                1:20-cv-03852-AT Document
                                  Document2910
                                           1 Filed
                                                Filed
                                                   09/17/20
                                                      09/17/20Page
                                                                Page
                                                                   1 of1 14
                                                                         of 14




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION



JENNIFER WILLIAMS,
      Plaintiff,


vs.                                               CIVIL ACTION FILE NO.


UNITED STATES POSTAL
SERVICE,

      Defendant.


                                                      Jury Trial Demand


                     COMPLAINT AND JURY TRIAL DEMAND

        COMES NOW Jennifer Williams (“Plaintiff” or “Williams”) by and through

her undersigned attorney and hereby files this Complaint and Jury Trial Demand

against the United States Postal Service (“USPS” or “Defendant”) as follows:




                                          1
      Case
        Case
           1:20-mi-99999-UNA
              1:20-cv-03852-AT Document
                                Document2910
                                         1 Filed
                                              Filed
                                                 09/17/20
                                                    09/17/20Page
                                                              Page
                                                                 2 of2 14
                                                                       of 14




                           NATURE OF COMPLAINT

      1.     Plaintiff brings this action against the USPS pursuant to the Fair Labor

Standards Act, 29 U.S.C. §201 et. seq. (“FLSA”) for its violation of the FLSA by

failing to pay Plaintiff her wages when they were owed to her, then committing acts

of retaliation against Plaintiff concerning her terms and conditions of employment

because she engaged in activity protected by the FLSA. Defendant’s retaliatory

actions culminated in the termination of Plaintiff’s employment with the USPS in

violation of the FLSA.

                                     PARTIES

      2.   Plaintiff is an individual, and at all times material to this action she was,

and she continues to be, a resident of the state of Georgia.

      3.   Defendant is an entity that was created by the United States Congress.

Defendant’s primary purpose is to deliver mail and parcels throughout the United

States.

                         SUBJECT MATTER JURISDICTION




                                          2
      Case
        Case
           1:20-mi-99999-UNA
              1:20-cv-03852-AT Document
                                Document2910
                                         1 Filed
                                              Filed
                                                 09/17/20
                                                    09/17/20Page
                                                              Page
                                                                 3 of3 14
                                                                       of 14




      4.    This Court has subject matter jurisdiction concerning Plaintiff’s civil

action pursuant to 28 U.S.C. §1331 since Plaintiff’s claims in this civil action arise

under and concern a federal law of the United States.

                          PERSONAL JURISDICTION

       5.   Defendant may be served with process, concerning this civil action, in

accordance with Fed. R. Civ P. Rule 4.

      6. Defendant maintains a postal facility in Douglasville, Georgia, and other

cities and counties located in the Atlanta Division of the United States District Court

in the Northern District of Georgia.

                                       VENUE

      7.    Venue is proper in this District pursuant to 28 U.S.C. §1391(b) and LR

NDGa. 3.1(B)(3) because the employment practices and other conduct engaged in

by Defendant concerning Plaintiff occurred in the Atlanta Division of the United

States District Court in Northern District of Georgia.




                                          3
      Case
        Case
           1:20-mi-99999-UNA
              1:20-cv-03852-AT Document
                                Document2910
                                         1 Filed
                                              Filed
                                                 09/17/20
                                                    09/17/20Page
                                                              Page
                                                                 4 of4 14
                                                                       of 14




                           FACTUAL ALLEGATIONS

      8. Plaintiff incorporates by reference paragraphs 1 through 7 hereinabove as

though set forth fully and separately herein.

                  Plaintiff’s and Defendant’s Coverage under the FLSA

      9.     At all times material to this action, Plaintiff and Defendant were

“engaged in commerce” within the meaning of the FLSA.

      10.    Plaintiff was an “employee” within the meaning of the FLSA during all

periods of time that she worked for Defendant.

      11.    At all times material to this action, Defendant was, and Defendant

continues to be, an “employer” within the meaning of the FLSA.


      12.    At all times material to this action, Defendant was, and Defendant

continues to be, an “enterprise engaged in commerce” and an enterprise engaged in

the “production of goods for commerce” within the meaning of the FLSA.


      13.    Based upon information and belief, Defendant’s annual gross revenue

was more than $500,000.00 during all relevant time periods.




                                          4
      Case
        Case
           1:20-mi-99999-UNA
              1:20-cv-03852-AT Document
                                Document2910
                                         1 Filed
                                              Filed
                                                 09/17/20
                                                    09/17/20Page
                                                              Page
                                                                 5 of5 14
                                                                       of 14




      14.    At all times material to this action, Defendant had employees handling,

selling, or otherwise working on goods or materials that had been moved in or

produced for commerce, which were used directly in furtherance of Defendant’s

commercial activity of delivering mail and packages throughout the United States.


      15. On or about February 7, 2020, as a rural carrier, Williams began working

for USPS at its postal facility located at 6000 Stewart Parkway, Douglasville,

Georgia.

      16.   During all relevant periods of time that Williams worked for the USPS

as a rural carrier, she was an hourly FLSA nonexempt employee.

      Williams Pursues Her Rights under the FLSA to Receive Her Unpaid Wages

      17.     On February 7, 2020, and February 8, 2020, Williams worked for

Defendant, and she expected to receive her first paycheck on February 21, 2020.

      18.    On or about February 23, 2020, Williams went to pick up her paycheck

and it was not there, so she brought this issue to the attention of her supervisor at

that location, Celina Ford (“Ford”).




                                         5
        Case
          Case
             1:20-mi-99999-UNA
                1:20-cv-03852-AT Document
                                  Document2910
                                           1 Filed
                                                Filed
                                                   09/17/20
                                                      09/17/20Page
                                                                Page
                                                                   6 of6 14
                                                                         of 14




        19.   After Williams told Ford that she never received her first paycheck for

the two days she worked, Ford responded that she did not put in any of those hours

for Williams because of a time system issue, so Williams must wait until the

following pay period to receive her first paycheck.

        20.   Williams explained to Ford that she needed to have her pay as promised

and expected on February 21 in order to pay her bills and to purchase gas to get to

work.

        21.    Ford responded as if she did not care and made no offer or effort to get

a check issued to Williams before the next pay period.

        22.   Williams reiterated that she could not wait until the next pay period to

be paid.

        23.   Williams continued to engage in activity protected by the FLSA to

receive her hourly wages by contacting union steward Nicky Phillips to let him know

what had transpired with Ford.

        24.   Phillips instructed Ford to type out and e-mail him a grievance for him

to review and informed her that he would meet with her the following week to

discuss it.


                                           6
      Case
        Case
           1:20-mi-99999-UNA
              1:20-cv-03852-AT Document
                                Document2910
                                         1 Filed
                                              Filed
                                                 09/17/20
                                                    09/17/20Page
                                                              Page
                                                                 7 of7 14
                                                                       of 14




      25.   On or about February 27, 2020, Williams met with Phillips and they

both spoke with Ford.

      26. During the February 27, 2020, meeting, Ford stubbornly refused to help

Williams get any sort of advance to be paid before the following pay period to make

up for Defendant’s not paying Williams on time.

      27.   Ford told Williams that if she didn’t have the gas money to get to work,

then she just should not come to work. This of course would mean that she would

not receive any pay.

      28.   Phillips responded to Ford that it was not fair or right for her to be

speaking to Williams that way since it was not her fault that she was not being paid

on time.

      29. Phillips escalated the dispute to Ford’s managers, who ultimately ordered

Ford to process a paycheck to Williams for the two days.

      30. Williams waited 4 to 5 hours that day for Ford to complete the process.

      31. Upon information and belief, Ford was fined by the USPS for not paying

Williams on time.



                                         7
      Case
        Case
           1:20-mi-99999-UNA
              1:20-cv-03852-AT Document
                                Document2910
                                         1 Filed
                                              Filed
                                                 09/17/20
                                                    09/17/20Page
                                                              Page
                                                                 8 of8 14
                                                                       of 14




             Ford Retaliates against Williams for Pursuing Her Rights under

                            the FLSA to Receive Her Wages

      32. On or about February 26, 2020, Williams worked at a USPS Union City,

Georgia, facility to earn some additional money.

      33.   Upon information and belief, Williams’ understanding was that this

was permissible.

      34.   On or about February 26, 2020, Williams worked approximately 5

hours at the USPS Union City, Georgia, facility.

      35.   On the evening of February 27, 2020, Ford called Williams and

threatened to terminate her for working at the USPS Union City, Georgia, facility.

      36. Ford told Williams that if Williams takes hours from somewhere else,

she must get Ford’s permission first, and that Williams should consider her

reprimand to be a termination warning.

      37. Next, on or about a date in March 2020, Williams received a paycheck

and realized that it was short for her hours worked on February 23, 2020, and

February 26, 2020.




                                         8
      Case
        Case
           1:20-mi-99999-UNA
              1:20-cv-03852-AT Document
                                Document2910
                                         1 Filed
                                              Filed
                                                 09/17/20
                                                    09/17/20Page
                                                              Page
                                                                 9 of9 14
                                                                       of 14




      38.   Williams called the USPS Union City post office and spoke with

Supervisor Ms. Wilson (“Wilson”) about the shortage. Wilson reported that Ford

had deleted Williams’ hours that were sent over.

      39.    Ford intentionally shorted Williams’ hours because she had engaged in

protected activity and to make it appear that Williams was absent when she was not.

      40.    Williams received her pay for these two days, but only after she filed

an NLRB charge to complain about what had occurred.

      41. On March 1, 2020, while Williams was working her route, the mail truck

she drove to deliver mail broke down.

      42. Williams called the USPS Douglasville, Georgia, facility to notify

management that the mail truck was disabled. She was informed by management

that the truck would be towed back to the facility. The truck was towed and

Williams received a ride back to the facility.

      43.    When Williams returned to the USPS Douglasville facility, she was

instructed by management to go back out on the route to complete the delivery of

the mail; it was approximately 5:00 p.m. at the time she resumed her route.

      44.    On March 1, 2020, Williams was sent back out on her route to deliver

a large amount of mail, late in the day, with no assistance.


                                          9
     Case
       Case
          1:20-mi-99999-UNA
             1:20-cv-03852-AT Document
                               Document2910
                                        1 Filed
                                             Filed
                                                09/17/20
                                                   09/17/20Page
                                                             Page
                                                                10 10
                                                                   of 14
                                                                      of 14




      45.    Management placed Williams in an impossible situation because, due

to the limited amount of time and the amount of mail, there was no way for her to

complete her route that day.

      46.    Although Williams did the best she could under the circumstances,

once it became dark she could no longer see to work safely, so she ended her route

at around 8:00 p.m. that day and returned to the facility with some mail.

      47. On March 5, 2020, Ford issued a termination letter to Williams, citing

her failure to deliver parcels on Sunday, March 1, 2020, while willfully ignoring

known circumstances beyond Williams’ control that prevented her from completing

her route (i.e., the mail truck breaking down, the volume of mail to be delivered, and

the limited time to do so before dark).

      48.   Ford terminated Williams’ employment as an act of retaliation against

her for engaging in activity protected under the FLSA.

                                     COUNT I

                (Retaliation in Violation of FLSA, 29 U.S.C. §215)


      49. Plaintiff incorporates by reference paragraphs 1 through 48 hereinabove

as though set forth fully and separately herein.



                                          10
        Case
          Case
             1:20-mi-99999-UNA
                1:20-cv-03852-AT Document
                                  Document2910
                                           1 Filed
                                                Filed
                                                   09/17/20
                                                      09/17/20Page
                                                                Page
                                                                   11 11
                                                                      of 14
                                                                         of 14




        50.    Plaintiff engaged in the activity protected under the FLSA by, in

February of 2020, complaining to Defendant about not receiving her paycheck on

time.

        51.   Shortly thereafter, Defendant, through Ford, threatened to fire Williams

for working at a different facility although there was no prior notice to her about the

procedure for working additional hours at other locations.

        52.   Defendant, through Ford, intentionally shorted Williams’ hours and

temporarily deprived her of pay.

        53.   Thereafter, through Ford, Defendant terminated Williams’ employment

in part for not completing her route, while ignoring that it would be impossible for

Williams to complete her route before dark.

        54.   Defendant committed the actions specified in paragraphs 51, 52, and

53 in retaliation for Williams’ engagement in activity protected under the FLSA.

                                      COUNT II

        (Failure to Pay Plaintiff Wages When They Were Owed, Resulting in a
             Deprivation of Wages in Violation of FLSA, 29 U.S.C. §215)




                                          11
     Case
       Case
          1:20-mi-99999-UNA
             1:20-cv-03852-AT Document
                               Document2910
                                        1 Filed
                                             Filed
                                                09/17/20
                                                   09/17/20Page
                                                             Page
                                                                12 12
                                                                   of 14
                                                                      of 14




      55. Plaintiff incorporates by reference paragraphs 1 through 54 hereinabove

as though set forth fully and separately herein.

      55.    Defendant failed to pay Plaintiff her wages on her pay date of February

21, 2020, for wages earned concerning hours that she worked.

      56.    Defendant’s failure to pay Plaintiff her wages when they were owed to

her in February 2020 resulted in Plaintiff being deprived of her wages in violation

of the FLSA.

       57.   Defendant failed to pay Plaintiff her wages on a pay date in March of

2020 concerning wages earned for hours she worked in February 2020.

      58. Defendant’s failure to pay Plaintiff her wages when they were owed to

her in March 2020 resulted in Plaintiff being deprived of her wages in violation of

the FLSA.

                              JURY TRIAL DEMAND
      59.    Plaintiff requests a trial by jury on all issues so triable.




                                           12
      Case
        Case
           1:20-mi-99999-UNA
              1:20-cv-03852-AT Document
                                Document2910
                                         1 Filed
                                              Filed
                                                 09/17/20
                                                    09/17/20Page
                                                              Page
                                                                 13 13
                                                                    of 14
                                                                       of 14




                             PRAYER FOR RELIEF
       WHEREFORE, based on the above-stated claims that Defendant has violated

Plaintiff’s rights afforded to her under the FLSA, 29 U.S.C. §201 et seq., Plaintiff

respectfully requests that this Court enter judgment in her favor and against

Defendant, and order the following relief as allowed by law:

       A. Compensatory damages, including but not limited to compensation for

emotional distress, mental anguish, and inconvenience caused by Defendant’s

retaliatory acts;

       B. Back pay and loss of benefits caused by Defendant’s retaliatory acts;

       C. Attorneys’ fees and costs of this action, as permitted by law;

       D. Front pay or reinstatement;

       E. Liquidated damages for Defendant’s failure to pay Plaintiff her wages

            when they were owed to her.

       F.   Pre-judgment and post-judgment interest at the highest lawful rate; and

       G. Such further relief as the Court deems just and proper.

       Respectfully submitted this 17th day of September 2020.



                                          13
Case
  Case
     1:20-mi-99999-UNA
        1:20-cv-03852-AT Document
                          Document2910
                                   1 Filed
                                        Filed
                                           09/17/20
                                              09/17/20Page
                                                        Page
                                                           14 14
                                                              of 14
                                                                 of 14




                         HKM EMPLOYMENT ATTORNEYS LLP
                         By: s/ Jermaine A. Walker
                         Jermaine “Jay” A. Walker
                         HKM Employment Attorneys LLP
                         3355 Lenox Road, Suite 660
                         Atlanta, Georgia 30326
                         (telephone) 404-301-4020
                         (fax: same #) 404-301-4020
                         jwalker@hkm.com

                         Attorney for Plaintiff




                                 14
